DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on May 18, 2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        

Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are persuasive as they relate to the “closeness” as claimed and the prior mapped teachings of Zhu. See Appeal Brief 25-28. In light of this, new rejections are made below. Other citations have been modified to Gomes Pereira, and clarifying statements addressing the large breadth of the claim language are made in detail below as well. Examiner encourages language that specifically defines how a “change point” is differentiated from any incident or change in the performance of a data asset/object. Examiner also encourages language that explicitly defines the structure and functionality of the search. No user input is required and no search terms are required. Filtering data is certainly a method of searching, under the broadest reasonable interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, at Step 1, the claim is directed to a method, which is a statutory category of invention.
At Step 2A Prong 1, Examiner notes that the claims are directed towards a mental process. The claim language has been reproduced below:
A method stored in one or more data-storage devices and executed using one or more processors of a computer system for finding various types of evidence of performance problems with objects related by an object topology of a data center, the method comprising:
identifying objects of the object topology of the data center (mental process, observation assisted with pen and paper);
searching for change points associated with various types of evidence of changes in behavior of the objects within a troubleshooting time period (mental process, observation);
computing a rank for each of the various types of evidence of changes found in the search, wherein each rank is based on a closeness of a corresponding change point to a user selected performance problem time (mental process, evaluation); and
generating a recommendation that corrects performance problems associated with the changes in behavior of the objects based on the rank of each of the various types of evidence (mental process, judgment, opinion).
Each of these limitations are mental processes that could be performed with the assistance of pen and paper. That is, other than the recitation of the “stored in one or more data-storage devices and executed using one or more processors of a computer system”, nothing in the claims elements. The topology and nature of the data center itself is merely any type of mapping, which a user can observe without a computer (or specific computer elements). Moreover, a user can certainly be alerted to any changes or updates via word of mouth. If a particular change requires particular resources or is more urgent, the user can rank that one higher than another that may not be as pressing and address the changes accordingly.
At Step 2A Prong 2, the additional elements are bolded above. These elements are generic computer components and do not integrate the judicial exception into a practical application of the exception. See MPEP 2106.05(f).
At Step 2B, there are no additional elements claimed that amount to significantly more than the recited judicial exception.
Claims 9 and 17 recite similar language as claim 1 and are rejected for at least the same reasons therein. Herein, claims 9 and 17 are directed towards the statutory categories of machines or manufacture, thus also satisfying Step 1. Moreover, none of the additional elements regarding the generic computer components (i.e. one or more processors, one or more data-storage devices, etc.) are more than high level generic computer components that amount to mere instructions to apply the abstract idea on a generic computer. See MPEP 2106.05(f).

Claim 2 is directed to the mental process of searching (mental process, observation and evaluation). Under Steps 2A Prong 2 and 2B, the claim does not recite any additional elements that integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception.

Claim 3 is directed to the mental process of searching log messages (mental process, observation and evaluation). Under Steps 2A Prong 2 and 2B, the claim does not recite any additional elements that integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception.

Claim 4 is directed to the mental process of searching for adverse events (mental process, observation and evaluation). Under Steps 2A Prong 2 and 2B, the claim does not recite any additional elements that integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 5 is directed to the mental process of searching for property changes (mental process, observation and evaluation). Under Steps 2A Prong 2 and 2B, the claim does not recite any additional elements that integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception.

Claim 6 is directed to the mental process of searching (mental process, observation and evaluation). Under Steps 2A Prong 2 and 2B, the claim does not recite any additional elements that integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception.

Claim 7 is directed to the mental process of searching and computing an entropy (mental process, observation and evaluation; mathematical relationships and calculations). Under Steps 2A Prong 2 and 2B, the claim does not recite any additional elements that integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception.

Claim 8 is directed to the mental process of searching (mental process, observation and evaluation). Under Steps 2A Prong 2 and 2B, the claim does not recite any additional elements that integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. The user interface is merely recited at a high level and is nothing more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

As per claims 10-16, the claims are directed to a system that implements the same or similar features as the method of claims 2-8, respectively, and are therefore rejected for at least the same reasons therein.

 As per claims 18-24, the claims are directed to a storage medium that implements the same or similar features as the method of claims 2-8, respectively, and are therefore rejected for at least the same reasons therein.

Claim Interpretation
Claim 1 is directed to a method claim that recites a search for change points and the subsequent limitations are conditional upon the results of said search. If no change points or evidence of changes are found, then the claim ends. The claim does not explicitly require the search to be successful and the subsequent limitations are thus not required.
Claim 7 is directed to a method claim that recites a search for erroneous application traces and the subsequent limitations are conditional upon the results of said search. The conditionality of the claim causes any prior art to meet the broadest reasonable interpretation of the claim only upon execution of the search. Therefore, the prior art only needs to read upon the “searching” and not the subsequent limitations because a search does not explicitly require those erroneous application traces to (1) exist, and (2) to deviate from a normal application trace. Therefore, only the first condition is required in the claim language.
See MPEP 2111.04(II); see also Ex parte Schulhauser. Examiner does note that regarding claims 9, 15, 17, and 23, these require all of the limitations of the claims. A prior art rejection has been provided below to advance compact prosecution for the method claims in addition to the system and medium claims.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira et al. (U.S. Publication No. 2019/0347148; hereinafter “Gomes Pereira”) and further in view of Harutyunyan et al. (U.S. Publication No. 2018/0341566; hereinafter “Harutyunyan”) and Donlin et al. (U.S. Publication No. 2017/0123879; hereinafter “Donlin”).
As per claim 1, Gomes Pereira teaches a method stored in one or more data-storage devices and executed using one or more processors of a computer system for finding various types of evidence of performance problems with objects related by an object topology of a data center, the method comprising:
identifying objects of the object topology of the data center (See Gomes Pereira Fig. 7 and paras. [0035-36]: identifying objects/assets within an environment, including data storage assets. This is a “topology” under the broadest reasonable interpretation, because relationships between these assets are being tracked);
computing a rank for each of the various types of evidence of changes found in the search, [wherein each rank is based on a closeness of a corresponding change point to a user selected performance problem time]; and generating a recommendation that corrects performance problems associated with the changes in behavior of the objects based on the rank of each of the various types of evidence (See Gomes Pereira paras. [0070-74]: “ranking of candidate issue-solution combinations can provide, for an experienced technical issue, a ranking of candidate root causes and, for each candidate root cause, correlated corrective action(s) to address the root cause”. Moreover, “the corrective actions may the solution(s) of the highest ranked issue-solution combination, for instance.” Therefore, a recommendation is clearly made to correct issues based on the identified technical issues and their identified root cause).
While Gomes Pereira teaches searching for change points associated with various types of evidence of changes in behavior of the objects (See Gomes Pereira Fig. 4 and paras. [0035-36], [0042], and [0070]: collecting and filtering identified technical issues. These incidents are “changes in behavior” under the broadest reasonable interpretation. Furthermore, “The ticket system 104 can use the configuration management database 102 to identify assets involved in the ticketed issue”. This is a form of searching, as the incident tickets can be filtered from the ticket system in particular, from the data from the management database as a whole), Gomes Pereira does not explicitly teach doing so within a troubleshooting time period.
Harutyunyan teaches this limitation of the claim (See Harutyunyan paras. [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the ranked issues and actions of Gomes Pereira with the time periods and searching of Harutyunyan. One would have been motivated to combine these references because both references disclose monitoring issues in a computing environment, and Harutyunyan enhances the user experience by furthering the prioritization of the issues of Gomes Pereira while seeking the optimal troubleshooting for the computing environment (See Harutyunyan para. [0003]).
Furthermore, while Gomes Pereira teaches computing a rank for each of the various types of evidence of changes found in the search, Gomes Pereira does not explicitly teach wherein each rank is based on a closeness of a corresponding change point to a user selected performance problem time.
Donlin teaches this limitation of the claim (See Donlin paras. [0041-43]: "Step 410 of FIG. 4 is a step where errors in a list of failures/errors are examined. Next, determination step 430 identifies whether a most recent failure/error associated with a particular location is older than a predetermined or dynamically identified time." Here, the “closeness” is the recency of the failure and its relationship to the predetermined or dynamically identified time. Moreover, entries can be “This entry may have been removed from the failure/error list because that entry has ‘aged out’.” This functional equivalency of “ranking” (removed records are not included in the table, and thus not prioritized as failures) is being applied to the ranking of Gomes Pereira).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the ranking of Gomes Pereira with the time and closeness of Donlin. One would have been motivated to combine these references because both references disclose monitoring and logging faults/errors in computing environments, and Donlin enhances the user experience by quickly identifying issues and allowing the user to easily identify at what points in time those issues occur as well as their importance. This saves on time-consuming and complex processes by allowing the user of Gomes Pereira to not only effectively identify the root cause of technical issues, but to do so efficiently, ensuring that failure types and timeframes can help determine what issues need to be addressed and what do not (See Donlin paras. [0005] and [0007]).

As per claim 2, Gomes Pereira/Harutyunyan/Donlin further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of change points in metrics of the objects within the troubleshooting time period (See Gomes Pereira para. [0036]: asset information can be changed and updated, including comparing versions of software; see also Harutyunyan paras. [0056] and [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages. This includes tracking changes to various metric data as well).

As per claim 3, Gomes Pereira/Harutyunyan/Donlin further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of changes in log messages associated with the objects, the log messages generated within the troubleshooting time period (See Gomes Pereira paras. [0039] and [0061]: analyzing log data to determine technical issue; see also Harutyunyan paras. [0057], [0065-68], and [0071]: searching for alert triggers within periods of times as well as time periods to record event messages. This includes logs being affected by the alert events as well).
As per claim 4, Gomes Pereira/Harutyunyan/Donlin further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of adverse events associated with the objects within the troubleshooting time period (See Gomes Pereira Fig. 4 and paras. [0025], [0042], [0067], and [0070]: tracking and recording technical issues that arise, including monitoring event data of the systems in the computing environment; see also Harutyunyan paras. [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages).

As per claim 5, Gomes Pereira/Harutyunyan/Donlin further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of property changes in the objects (See Gomes Pereira paras. [0036]: identifying properties of the assets involved in the ticket; see also Harutyunyan paras. [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages).

As per claim 6, Gomes Pereira/Harutyunyan/Donlin further teaches wherein searching for change points associated with various types of evidence of changes in behavior of the objects comprises searching for evidence of changes in network data of the objects (See Gomes Pereira Fig. 4 and paras. [0035] and [0112]: data that can be tracked includes network data; see also Harutyunyan paras. [0056] and [0065-68]: searching for alert triggers within periods of times as well as time periods to record event messages. This includes tracking network traffic).
As per claims 9-14, the claims are directed to a system that implements the same or similar features as the method of claims 1-6, respectively, and are therefore rejected for at least the same reasons therein. Additionally, Gomes Pereira/Harutyunyan/Donlin teaches said system comprising one or more processors; one or more data-storage devices; and machine-readable instructions stored in the one or more data-storage devices that when executed using the one or more processors controls the system to perform the operations of said method (See Gomes Pereira paras. [0116-119]).

As per claims 17-22, the claims are directed to a storage medium that implements the same or similar features as the method of claims 1-6, respectively, and are therefore rejected for at least the same reasons therein. Additionally, Gomes Pereira/Harutyunyan/Donlin teaches said non-transitory computer-readable medium encoded with machine-readable instructions that implement a method carried out by one or more processors of a computer system to perform said method (See Gomes Pereira paras. [0116-119]).

Claims 7, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira/Harutyunyan/Donlin and further in view of Zhu et al. (U.S. Publication No. 2014/0172371; hereinafter “Zhu”).
As per claim 7, Gomes Pereira/Harutyunyan/Donlin does not explicitly teach wherein further comprises: searching for erroneous application traces associated with the objects; computing an entropy for each erroneous application trace that deviates from a normal application trace in the troubleshooting time period; and for each of the erroneous application traces, computing a rank based on the corresponding entropy.
Zhu teaches these limitation of the claim (See Zhu paras. [0042] and [0044]: “Even if a fault pattern cannot be matched, the key metric and/or event with the highest rank with respect to individual faults may have been detected.” Additionally, “any abnormal activity to a metric or an event in a cluster may indicate a fault with a high probability. Therefore, the fault diagnosis module 102 may check all related metrics and events at each sampling round”. This is showing that abnormal events may deviate from a normal activity measurement at the sampling round/time period; paras. [0038-39]: number of paths a metric or event is on can contribute to the ranking. As more events are added, this would increase the weight of the ranking of those events. One of ordinary skill would understand that entropy has to do with the number of events that happen, so the more things that get added, the worse off the situation is).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the monitoring of Gomes Pereira/Harutyunyan/Donlin with the troubleshooting and entropy of Zhu. One would have been motivated to combine these references because both references disclose monitoring and logging faults/errors in computing environments, and Zhu enhances the user experience by not only providing quick information access that can save time, but by also provided efficient calculations to weigh alerts and therefore help develop patterns that can help identify issues of increasing severity.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira/Harutyunyan/Donlin as applied above, and further in view of Rennison (U.S. Patent 7,827,125 B1).
As per claim 8, while Gomes Pereira/Harutyunyan/Donlin teaches the ranked list, Gomes Pereira/Harutyunyan/Donlin does not explicitly teach providing a graphical user interface that enables a user to rate each of the various types of evidence.
Rennison teaches these limitations of the claim (See Rennison cols. 6:4-34 and 11:44-67: user can assign ratings using a five-star rating system to the search results to indicate quality of said results).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the results of Gomes Pereira/Harutyunyan/Donlin with the user ratings of Rennison. One would have been motivated to combine these references because both references disclose tracking and recording search results, and Rennison enhances the user experience by allowing the system of Gomes Pereira/Harutyunyan/Donlin to further enhance its learning by tracking relevancy feedback.

As per claim 16, the claim is directed to a system that implements the same or similar features as the method of claims 8 and is rejected for at least the same reasons therein.

As per claim 24, the claim is directed to a storage medium that implements the same or similar features as the method of claims 8 and is rejected for at least the same reasons therein.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bingham et al. (U.S. 2017/0169134) discloses a user interface for monitoring and querying performance events corresponding to time periods of interest.

Shcherbakov et al. (U.S. 10,929,415) discloses monitoring device and network performance as well as determining relationships between components in a computing environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145